t c memo united_states tax_court ri unlimited inc petitioner v commissioner of internal revenue respondent docket no filed date dennis n brager howard c rosenblatt john o kent and roger c glienke for petitioner nathan c johnston for respondent memorandum opinion marvel judge this case is before the court on petitioner’s motion for recovery_of reasonable_litigation_costs filed pursuant to sec_7430 and rule petitioner’ sec_1unless otherwise indicated all section references are to continued principal_place_of_business was in minnesota when its petition was filed on date we filed the parties’ stipulation of settled issues and petitioner’s motion for reasonable_litigation_costs on date we filed respondent’s opposition to petitioner’s motion on date we filed petitioner’s reply to respondent’s opposition the parties have not requested a hearing and we conclude that a hearing is not necessary to decide this motion see rule a after concessions the issues for decision are whether respondent’s position in the court_proceeding was substantially justified whether petitioner unreasonably protracted the court_proceeding and whether the litigation costs petitioner claims are reasonable background the following facts are based on the entire record which includes the declarations and exhibits submitted by the partie sec_1 continued the internal_revenue_code in effect at the time petitioner filed its petition or incurred its litigation costs as appropriate and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner meets the net_worth requirements of u s c sec d b that petitioner exhausted all administrative remedies available within the internal_revenue_service irs and that petitioner substantially prevailed with respect to the amount in controversy with respect to the motion for reasonable_litigation_costs the parties’ pleadings the stipulation of settled issues various other motions and supporting documents petitioner’s business petitioner which was incorporated in provides medical transcription services to medical service providers to carry out its business petitioner hires home-based medical transcriptionists to type medical documents from medical dictation files the medical transcriptionists decide when and how often to work pay all expenses_incurred in the business eg the costs of maintaining a home_office a personal computer medical reference texts and internet service and are paid per line of completed transcription petitioner’s medical transcriptionists are required to complete each assignment within hours transcripts received after the 10-hour deadline are paid at only one-half of the medical transcriptionist’s agreed-upon rate transcripts that contain spelling errors are considered incomplete and are not paid at all petitioner treated the medical transcriptionists as independent contractors for federal employment_tax purposes for every taxable_period during the calendar years through 3petitioner elected s_corporation status as of date petitioner’s employment_tax examination in respondent began an employment_tax examination of petitioner for all four quarters of calendar years through one of the issues in the examination was whether petitioner’s medical transcriptionists were properly characterized as independent contractors or as employees petitioner cooperated with the examination and petitioner’s then counsel michael p kennedy mr kennedy provided documents and information to respondent’s auditor mike boeckmann mr boeckmann among the documents mr kennedy provided were petitioner’s completed form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding copies of petitioner’s independent_contractor agreement ica and copies of the confidentiality agreement petitioner required its medical transcriptionists to sign mr boeckmann also conducted interviews in connection with the examination but it is not clear whom he interviewed after reviewing the materials petitioner provided mr boeckmann determined that petitioner’s medical transcriptionists were employees for purposes of the federal_insurance_contributions_act fica sections as in effect for the years in issue specifically mr boeckmann concluded the medical transcriptionists were not employees under the common_law rules but should be treated as statutory home workers pursuant to sec_3121 mr boeckmann explained his conclusions in form_4666 summary of employment_tax examination form_4668 employment_tax examination changes report and form 886-a explanation of items which he provided to petitioner none of the forms addressed whether petitioner was entitled to relief under the revenue act of publaw_95_600 92_stat_2885 as amended act sec_530 and there is no indication in the record that mr boeckmann considered whether petitioner was entitled to act sec_530 relief on date mr kennedy sent a letter to mr boeckmann disputing mr boeckmann’s conclusion that petitioner’s medical transcriptionists were employees and asserting that petitioner was entitled to act sec_530 relief they were unable to resolve their differences and on date mr kennedy rejected a settlement offer and requested that mr boeckmann transfer the matter to the irs office of appeals 4act sec_530 which is discussed in detail infra sec iii b generally provides that notwithstanding the actual relationship between a taxpayer and an individual providing services for such taxpayer the taxpayer may treat the individual as an independent_contractor for fica tax purposes if the taxpayer has never treated the individual as an employee for federal employment_tax purposes the taxpayer has filed all required tax returns consistent with such treatment and the taxpayer had a reasonable basis for treating the individual as an independent_contractor petitioner’s administrative appeal after petitioner’s request its case was transferred to the irs office of appeals and assigned to appeals officer orville holland mr holland on date mr kennedy signed form ss-10 consent to extend the time to assess employment_taxes on date mr holland mailed to petitioner a summary of issues which concluded inter alia that petitioner’s medical transcriptionists were statutory home workers pursuant to sec_3121 and that petitioner was not entitled to act sec_530 relief because it had not established that it reasonably relied on one of the act sec_530 safe harbors or had any other reasonable basis for treating its medical transcriptionists as independent contractors petitioner’s case was subsequently transferred to appeals officer catherine folkerth ms folkerth and on date ms folkerth proposed to settle the case pursuant to respondent’s classification settlement program ms folkerth offered to concede all of the tax proposed for and and percent of the tax proposed for in exchange ms folkerth proposed that petitioner begin treating its medical transcriptionists as employees beginning on date petitioner rejected the settlement offer and on date ms folkerth issued a notice_of_determination of worker classification notice_of_determination which determined that petitioner’s medical transcriptionists were employees for federal employment_tax purposes petitioner was not entitled to act sec_530 relief and petitioner owed employment_tax of dollar_figure the tax_court proceeding on date we received and filed petitioner’s petition for redetermination of employment status under code sec_7436 the petition asserted in relevant part that respondent erred in his determinations that petitioner’s medical transcriptionists were employees petitioner was not entitled to act sec_530 relief and petitioner owed additional employment_taxes for all four quarters of calendar years through on date we received and filed respondent’s answer to petition for redetermination of employment status under code sec_7436 the answer stated in relevant part that petitioner’s medical transcriptionists were properly classified as employees pursuant to sec_3121 petitioner was not entitled to relief under act sec_530 and the amount of employment_tax liability determined in the notice_of_determination was correct on date respondent mailed a letter to petitioner’s counsel scheduling a pretrial conference for date and requesting documents and information relating to petitioner’s business petitioner’s relationship with the medical transcriptionists and petitioner’s tax filings respondent specifically requested any evidence of the safe_harbor provisions of sec_530 that petitioner intends to rely upon on or about date petitioner’s counsel responded that he would be unable to attend a pretrial conference on date because among other reasons he needed more time to obtain the documents respondent had requested respondent rescheduled the conference for date but petitioner’s counsel ultimately canceled that conference as well as a later pretrial conference the parties never held a pretrial conference and respondent was unable to obtain the information he sought through informal measures respondent served on petitioner interrogatories a request for admissions and a request for production of documents on date petitioner’s counsel served on respondent responses to respondent’s interrogatories request for admissions and request for production of documents in a letter accompanying the responses to discovery petitioner asserted that even if its medical transcriptionists were employees for fica tax purposes it was entitled to act sec_530 relief petitioner enclosed the declarations of three individuals--ellen drake jay vance and toni ranieri--each of whom had many years of experience in the medical transcription services industry and a fourth individual--gary david--who had completed an academic study of the industry each of the declarants stated that substantially more than percent of the firms in the medical transcription services industry treated their medical transcriptionists as independent contractors for fica tax purposes on date petitioner provided additional documents--including the declarations of quentin irey mr irey an officer and shareholder of petitioner and mr kennedy--in support of its contention that it qualified for act sec_530 relief after reviewing the declarations respondent sought permission to interview mr irey to determine whether he had relied on mr kennedy’s advice in treating the medical transcriptionists as independent contractors and to gauge his credibility as a witness petitioner agreed to the request and the interview was held on date on date respondent informed petitioner that he would fully concede the case on the basis of act sec_530 on the ground that petitioner reasonably relied on the advice of an attorney in deciding to treat its medical transcriptionists as independent contractors on date we filed the parties’ stipulation of settled issues which stated that petitioner had no federal employment_tax liability for the tax periods at issue and disposed of all issues in the case except petitioner’s motion for litigation costs which petitioner filed concurrently therewith discussion i sec_7430 a general provisions sec_7430 authorizes the award of reasonable_litigation_costs to the prevailing_party in a court_proceeding brought by or against the united_states in connection with the determination of any_tax see 123_tc_202 in addition to being the prevailing_party to receive an award of reasonable_litigation_costs a taxpayer must have exhausted all administrative remedies available within the irs and must not have unreasonably protracted the court_proceeding sec_7430 corson v commissioner supra pincite we do not award costs unless a taxpayer satisfies all of the sec_7430 requirements corson v commissioner supra pincite citing 88_tc_492 a taxpayer is the prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c sec d b and the commissioner’s position in the court_proceeding was not substantially justified sec_7430 and b i see also sec_301_7430-5 proced admin regs as noted above respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and meets the net_worth requirements of u s c sec d b respondent contends however that his position in the court_proceeding was substantially justified respondent bears the burden_of_proof with respect to this issue sec_7430 108_tc_430 b substantial justification for purposes of sec_7430 the commissioner’s position in the court_proceeding generally is the position set forth in the commissioner’s answer to the taxpayer’s petition sec_7430 maggie mgmt co v commissioner supra pincite the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law corson v commissioner supra pincite maggie mgmt co v commissioner supra pincite the reasonableness of the commissioner’s position is determined on the basis of the available facts that formed the basis for the position as well as the controlling law maggie mgmt co v commissioner supra pincite 85_tc_927 thus a position that was reasonable when established may become unreasonable in the light of changed circumstances see sec_301_7430-5 proced admin regs the fact that the commissioner ultimately concedes an issue does not necessarily establish that the commissioner’s position with respect to that issue was not substantially justified but it is a factor to be considered maggie mgmt co v commissioner supra pincite there is a rebuttable_presumption that the commissioner’s position was not substantially justified if the irs did not follow applicable_published_guidance in the administrative_proceeding sec_7430 applicable_published_guidance is defined as regulations revenue rulings revenue procedures information releases notices announcements private letter rulings technical_advice memoranda and determination letters issued to taxpayers sec_7430 ii the parties’ arguments petitioner contends that respondent’s position in the court_proceeding was not substantially justified because petitioner’s medical transcriptionists could not have been statutory home workers pursuant to sec_3121 indeed petitioner argues that respondent’s position should be presumed to be not substantially justified because respondent failed to follow applicable_published_guidance with respect to the classification of the medical transcriptionists moreover petitioner contends that respondent’s position that petitioner did not qualify for act sec_530 relief lacked a reasonable basis in fact or law alternatively petitioner argues it is entitled to recover its litigation costs incurred after date--the date petitioner provided respondent with evidence that it qualified for one of the act sec_530 safe harbors respondent counters that his position that petitioner’s medical transcriptionists were statutory home workers was substantially justified because it had a reasonable basis in fact and in law with respect to act sec_530 relief respondent asserts that petitioner has never established a prima facie case that it qualifies for any of the act sec_530 safe harbors finally respondent argues that petitioner unreasonably protracted the court_proceeding and that the costs petitioner claims are not reasonable iii the dispute employee versus independent_contractor a sec_3121 sec_3111 imposes on employers a fica tax that is based on the wages paid to employees for purposes of sec_3111 the term employee is defined in sec_3121 which provides in relevant part sec_3121 definitions d employee --for purposes of this chapter the term employee means-- any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- c as a home worker performing work according to specifications furnished by the person for whom the services are performed on materials or goods furnished by such person which are required to be returned to such person or a person designated by him or if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed the regulations provide additional guidance with respect to the requirements listed in the flush language of sec_3121 specifically sec_31_3121_d_-1 employment_tax regs provides the fact that an individual falls within one of the enumerated occupational groups however does not make such individual an employee under this paragraph unless a the contract_of_service contemplates that substantially_all the services to which the contract relates are to be performed personally by such individual b such individual has no substantial investment in the facilities used in connection with the performance of such services and c such services are part of a continuing relationship with the person for whom the services are performed and are not in the nature of a single transaction sec_31_3121_d_-1 employment_tax regs provides that the requirement in sec_3121 that substantially_all services be performed personally means that it is not contemplated that any material part of the services to which the contract relates will be delegated to any other person by the individual who undertakes under the contract to perform such services petitioner argues that its medical transcriptionists could not have been statutory home workers because the medical transcriptionists had the right to delegate and in some cases did delegate work to subcontractors the medical transcriptionists had a substantial investment in the facilities used in connection with the work eg personal computers medical reference materials and internet service and some of the medical transcriptionists did not have a continuing relationship with petitioner respondent counters that his position in the court_proceeding was substantially justified because it had a reasonable basis in fact and in law because 5petitioner argues that respondent’s position should be presumed to be not substantially justified under sec_7430 because respondent failed to follow sec_3121 and sec_31_3121_d_-1 employment_tax regs we disagree contrary to petitioner’s assertion the record does not demonstrate that respondent failed to follow sec_3121 or sec_31_3121_d_-1 employment_tax regs we note however that respondent bears the burden of establishing that his position with respect to the classification of petitioner’s medical transcriptionists as statutory home workers was substantially justified see sec_7430 respondent’s answer does not contain any significant analysis we rely on the facts developed at the administrative level as the reasoning behind respondent’s position see images in motion of el paso inc v commissioner tcmemo_2006_19 on the basis of his review of petitioner’s form ss-8 ica and confidentiality agreement mr boeckmann determined that petitioner contemplated that the medical transcriptionists would perform their work personally and that the work would be done as part of a continuing relationship between petitioner and the medical transcriptionists moreover mr boeckmann determined that petitioner’s relationship with the medical transcriptionists was analogous to the relationships described in revrul_70_340 1970_1_cb_202 and revrul_64_280 1964_2_cb_384 mr holland reached the same conclusion on the basis of a similar analysis of the facts and the law applicable to petitioner in addition mr holland specifically concluded that the medical transcriptionists’ investment in personal computers specialized 6in revrul_70_340 1970_1_cb_202 the commissioner determined that transcribers who worked from home who set their own hours and who paid all expenses_incurred in the work were statutory home workers under sec_3121 similarly in revrul_64_280 1964_2_cb_384 the commissioner determined that a typist who worked from home who set her own hours and who furnished her own typewriter and office supplies was a statutory home worker under sec_3121 the commissioner further determined in revrul_64_280 supra that the typist’s furnishing of a typewriter office supplies and office space in her home was not a substantial investment for purposes of sec_3121 software and medical reference materials was not a substantial investment for purposes of sec_3121 respondent has never conceded that petitioner’s medical transcriptionists are independent contractors but instead conceded the case on the basis of act sec_530 relief whether respondent properly classified petitioner’s medical transcriptionists as statutory home workers is a close question but we need not answer it it is enough to note that respondent’s position with respect to the classification of petitioner’s medical transcriptionists had a reasonable basis in fact and in law accordingly respondent has established that his position was substantially justified with respect to this issue b act sec_530 relief in general in enumerated circumstances act sec_530 provides relief from employment_taxes notwithstanding that the relationship between the taxpayer and the individual performing services would otherwise require payment of such taxes see eg 121_tc_89 affd 425_f3d_1203 9th cir a taxpayer is entitled to relief under act sec_530 if it demonstrates it did not treat an individual as an employee for employment_tax purposes for any period it filed all required federal tax returns consistent with its treatment of the individual and it had a reasonable basis for not treating the individual as an employee act sec_530 and images in motion of el paso inc v commissioner supra a taxpayer is deemed to have had a reasonable basis if the taxpayer establishes that its treatment of the individual was in reasonable reliance on a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged act sec_530 with respect to the third enumerated safe_harbor act sec_530 provides in no event shall the significant segment requirement be construed to require a reasonable showing of the practice of more than percent of the industry determined by not taking into account the taxpayer small_business job protection act of publaw_104_188 sec 110_stat_1766 adding subsection e of act sec_530 in addition to the specific safe harbors of act sec_530 a taxpayer is entitled to act sec_530 relief if it can demonstrate any other reasonable basis for treating its workers as independent contractors 77_f3d_236 8th cir images in motion of el paso inc v commissioner supra revproc_85_18 sec_3 c 1985_1_cb_518 the reasonable basis inquiry is to be construed liberally in favor of the taxpayer images in motion of el paso inc v commissioner supra citing h rept pincite 1978_3_cb_629 in his answer respondent asserted that petitioner was not entitled to act sec_530 relief in the appeals office’s summary of issues which represents the reasoning behind respondent’s position see images in motion of el paso inc v commissioner supra mr holland concluded that petitioner did not treat any of its medical transcriptionists as employees for any period and that petitioner filed all tax returns consistent with such treatment but had not established reasonable reliance on any of the act sec_530 safe harbors nor any other reasonable basis for act sec_530 relief petitioner argues that respondent’s position was not substantially justified because on the date he took a position in the court_proceeding ie on date the date respondent’s answer was filed respondent already had enough information to conclude that petitioner was entitled to act sec_530 relief in the alternative petitioner argues that respondent’s position was not substantially justified after date the date when petitioner responded to respondent’s formal discovery requests if the taxpayer establishes a prima facie case that it is entitled to act sec_530 relief and has complied with all reasonable requests from the commissioner act sec_530 shifts the burden_of_proof to the commissioner to demonstrate that the taxpayer is not entitled to act sec_530 relief on the date respondent first took a position in the court_proceeding with respect to act sec_530 relief petitioner had not established a prima facie case that it was entitled to such relief indeed there is no credible_evidence in the record as of date that petitioner qualified for any of the act sec_530 safe harbors or had any other reasonable basis for 7petitioner argues that under sec_7430 respondent’s position in the court_proceeding should be presumed to be not substantially justified because respondent failed to follow applicable_published_guidance in the administrative_proceeding specifically petitioner asserts that respondent failed to notify it in writing of the provisions of act sec_530 at the beginning of the audit as required by act sec_530 see small_business job protection act of publaw_104_188 sec 110_stat_1766 adding subsec e of act sec_530 regardless of the presumption however petitioner bears the ultimate burden of demonstrating its entitlement to act sec_530 relief except as provided in act sec_530 thus petitioner may not recover litigation costs incurred with respect to respondent’s position that petitioner was not entitled to act sec_530 relief before the date when petitioner demonstrated a prima facie case that it was in fact entitled to such relief act sec_530 relief accordingly when respondent first took a position regarding petitioner’s entitlement to act sec_530 relief the position was justified however a position that was reasonable when first taken may become unreasonable in the light of changed facts and circumstances see sec_301_7430-5 proced admin regs respondent’s position that petitioner was not entitled to act sec_530 relief became unreasonable on date when petitioner responded to respondent’s requests for formal discovery petitioner’s responses--specifically the declarations of four individuals stating that substantially more than percent of the firms in the medical transcription services industry treated their medical transcriptionists as independent contractors for fica tax purposes--established a prima facie case that petitioner was entitled to act sec_530 relief see act sec_530 thus shifting the burden_of_proof to respondent to demonstrate that petitioner was not entitled to relief respondent argues that petitioner never established a prima facie case because the declarations submitted on date merely reflect the personal experiences of the individual declarants we disagree while it is true that a taxpayer’s personal experience standing alone is not evidence of the longstanding recognized practice of a significant segment of the industry day v commissioner tcmemo_2000_375 the declarations of three individuals with decades of experience in the medical transcription industry plus a fourth individual who has studied the industry’s practices are evidence of a longstanding recognized practice of a significant segment of the industry to hold otherwise would place an unreasonably high burden on taxpayers claiming relief under act sec_530 respondent also argues that the declarations do not establish a prima facie case for act sec_530 relief because petitioner did not actually rely on the individual declarants in deciding to treat its medical transcriptionists as independent contractors respondent’s argument misreads the statute act sec_530 does not require reliance on a particular individual the safe_harbor merely requires reliance on a long- standing recognized practice of a significant segment of the industry in which the individual was engaged finally soon after reviewing the declarations and other materials petitioner submitted on date respondent agreed to fully concede the case albeit on the basis that petitioner relied on professional advice rather than on the basis 8on date declarant ellen drake had worked in the medical transcription industry for years tony ranieri had worked in the industry for years and jay vance had worked in the industry for years of the act sec_530 safe_harbor although respondent’s concession does not establish that his position was not substantially justified it is a factor to be considered see maggie mgmt co v commissioner t c pincite to summarize petitioner had the burden of establishing its entitlement to act sec_530 relief petitioner had not met the burden on date the date respondent first took his position with respect to act sec_530 relief in the court_proceeding however petitioner demonstrated a prima facie case for relief on date thus shifting the burden_of_proof to respondent to establish that petitioner was not entitled to act sec_530 relief see act sec_530 respondent failed to rebut the presumption indeed respondent failed to put forward any credible_evidence that petitioner was not entitled to act sec_530 relief on the basis of the documents and information petitioner provided on date as a result respondent’s position that petitioner was not entitled to act sec_530 relief became substantially unjustified after date insofar as it lacked a reasonable basis in fact or law and petitioner is entitled to recover reasonable_litigation_costs incurred after that date 9respondent did not offer any credible_evidence to justify the time he took to concede that petitioner was entitled to act sec_530 relief see 115_tc_366 in a status report dated date respondent continued iv whether petitioner unreasonably protracted the court proceedings sec_7430 provides that no award for reasonable_litigation_costs may be made with respect to any portion of the court_proceeding during which the prevailing_party unreasonably protracted such proceeding the taxpayer bears the burden of proving that he or she did not unreasonably protract the court_proceeding see 106_tc_76 see also rule e respondent contends that petitioner unreasonably protracted the court_proceeding by repeatedly canceling pretrial conferences and failing to cooperate with respondent’s informal requests for documents and information because respondent’s argument relates to the period before date and we have already concluded that petitioner is not entitled to recover litigation costs incurred during that period we conclude that respondent’s argument is moot v whether the costs petitioner claims are reasonable the final issue we must resolve is whether the litigation costs petitioner claims are reasonable for purposes of sec_7430 reasonable_litigation_costs include reasonable court costs continued asserted that petitioner did not meet the act sec_530 requirements and in a status report dated date respondent still did not concede that petitioner was entitled to act sec_530 relief the reasonable expenses of expert witnesses in connection with the court_proceeding the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary to the party’s case and reasonable fees paid_or_incurred for the service of attorneys in connection with the court_proceeding sec_7430 the statute provides that generally an award for attorney’s fees shall not be in excess of dollar_figure per hour sec_7430 but is adjusted annually for inflation for and the limitations on attorney’s fees awards are dollar_figure and dollar_figure per hour respectively revproc_2007_66 sec_3 2007_2_cb_970 revproc_2008_66 sec_3 2008_45_irb_1107 petitioner must establish the amount of its reasonable_litigation_costs sec_7430 109_tc_227 the parties agree that petitioner incurred dollar_figure in litigation costs after august dollar_figure vi conclusion to summarize we award petitioner reasonable_litigation_costs incurred during the period after date of dollar_figure we have considered the remaining arguments of both 10respondent argues that the costs associated with petitioner’s responses to respondent’s formal discovery requests are unreasonable in that they would have been unnecessary had petitioner responded to respondent’s informal_discovery requests because all costs associated with responding to formal discovery were incurred on or before date respondent’s argument is moot parties for results contrary to those expressed herein and to the extent not discussed above we conclude such arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
